NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10314

                Plaintiff-Appellee,             D.C. Nos.
                                                4:19-cr-01333-JGZ-EJM-2
 v.                                             4:19-cr-01333-JGZ-EJM

ADA SELENE CERECER-CASTRO,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Ada Selene Cerecer-Castro appeals her sentence on the ground that the

district court did not adequately state the reasons for the sentence it imposed. The

parties are familiar with the facts, so we do not repeat them here. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cerecer-Castro did not object to the district court’s explanation at the

sentencing hearing, so we review for plain error. See United States v. Waknine,

543 F.3d 546, 554 n.4 (9th Cir. 2008). We find none. The district court stated that

it had considered the 18 U.S.C. § 3553(a) factors and the parties’ memoranda, and

it asked the government to speak to Cerecer-Castro’s culpability as compared with

her husband’s. The district court imposed a within-Guidelines sentence, rejecting

Cerecer-Castro’s argument that she was less culpable than her husband. It found

that her offense was harmful, that she abused her border crossing card, that she

used her children to facilitate the offense, and that she was minimizing her

responsibility. The district court did not plainly err in considering the relevant

factors and imposing a sentence at the bottom of the Guidelines range. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1964 (2018) (“When a judge

applies a sentence within the Guidelines range, he or she often does not need to

provide a lengthy explanation.”).

      AFFIRMED.




                                           2